Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 8 is added, and claims 1-8 are pending.  The Declaration Under 37 C.F.R. § 1.130(A) filed on 12/18/2020 has been fully considered.

Pending claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Tran et al. (US 5,508,247) and Yuka (JP 2014051300) teaches a roll of thermal label comprising a substrate {meets the claimed support}, a thermosensitive layer {meets the claimed thermosensitive color developing layer} on the front side of the substrate, a barrier layer {meets the claimed protective layer} on the thermosensitive layer, a silicone layer {meets the claimed release layer} on the barrier layer, and a pressure sensitive adhesive layer {meets the claimed adhesive layer} on the back side of the substrate.  The combination of the prior arts teaches the silicon layer is capable of being placed in contact and thereafter separated from the pressure sensitive adhesive layer without significant damage to the thermosensitive layer.  The combination of the prior arts teaches the silicone layer comprises a silicone polymer and the coating amount of the silicone layer is between 0.2-1.2 g/m2; and the pressure adhesive sensitive layer comprises an acrylic emulsion and the coating amount of the 2.  The combination of the prior arts teaches the substrate was rolled onto itself in a way that the pressure sensitive adhesive contacts the silicone layer on top of the protective layer; and teaches sealing and packaging the thermal label roll in a polyethylene bag or a synthetic resin bag.  However, Tran and Yuka either singly or as combination do not teach or suggest (1) a peel force of 50-250 mN/50mm, and (2) a water content of 4.5-6.5% as recited in current claim 1.  In addition, the current specification shows the criticality of the claimed water content value (see Tables 1 and 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
March 18, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785